Citation Nr: 1451444	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  09-46 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

3.  Propriety of the reduction (from 40 to 30 percent) in the rating for status post left total knee arthroplasty (left knee disability), effective December 1, 2008.

4.  Entitlement to a rating in excess of 30 percent for left knee disability.

5.  Entitlement to a rating in excess of 50 percent for a mood disorder prior to January 2, 2013.


REPRESENTATION

Appellant represented by:	Dianne Olson, Attorney at Law

WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1973 to December 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2008 (left knee), April 2011 (neck), March 2012 (mood disorder), and October 2012 (right knee) rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, a videoconference hearing was held before the undersigned; a transcript is associated with the record.

The question of whether new and material evidence has been received to reopen a claim that was previously finally denied must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Regarding the right knee, at the time of the hearing, it was not entirely clear from the record whether the claim was an original one seeking service connection or a claim to reopen a prior finally denied claim, and it was discussed as an original claim.   A closer review of the record thereafter found a prior final (May 2006) rating decision that denied the claim; the Veteran had been informed of that decision and did not appeal it or submit new and material evidence in the year following.  Accordingly that issue is now characterized as involving a claim to reopen.   
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the July 2014 hearing, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims, and identified evidence that could assist the Veteran in substantiating the claims.  [As noted above, the issue pertaining  to the right knee was discussed de novo, rather than as a claim to reopen, and corrective action is taken below.]  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

In October 2013, the RO awarded the veteran entitlement to a total disability rating based on individual unemployability, effective January 2, 2013.  The Veteran was advised of this grant of benefits and did not disagree with the effective date.  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that his neck disability is secondary to his service-connected back disability.  VA treatment records show a history of neck surgery for herniated discs in August 2010.  Records from this surgery are not associated with the current record.  As the records are likely to contain information pertinent to the claim for service connection, they should be secured.  

Furthermore, on May 2011 VA examination, the examiner opined that the Veteran's neck disability was less likely than not related to his service-connected back disability because his STRs do not mention a neck condition, and he did not have lumbar and/or thoracic spine ankylosis which could affect the entire spine.  The examiner stated that the cervical spine disability is a separate process.  This opinion is inadequate to properly adjudicate a secondary service connection theory of entitlement; it does not adequately address whether the low back disability may have aggravated the neck disability (as required).  Consequently, another medical opinion is necessary. 

Regarding the right knee, in connection with the instant claim (received in August 2012), the RO arranged for an examination, without expressly reopening the claim.  The Board's review of the record did not find a submission from the Veteran that could be considered new and material evidence; notably, the examination the RO arranged did not produce a favorable nexus opinion [Significantly also, it does not appear to adequately address whether the Veteran's left knee disability aggravated a right knee disability.], and hence cannot be found to raise a reasonable possibility of substantiating the claim.   Regardless, as noted above, the Board is required to consider whether the claim may be reopened, which would trigger the duty to arrange for an examination or medical opinion, if indicated..  The review begins with the adequacy of the notice the Veteran received.  The Board's review found that he did not receive the type of notice that is mandated (under Kent v. Nicholson, 20 Vet. App. 1 (2006)) in claims to reopen.  He was advised him of what was needed to substantiate the claim on de novo review, but not of what type of evidence would serve to reopen the claim.  Consequently, corrective notice is necessary.

The Veteran contends that his left knee rating should not have been reduced from 40 percent to 30 percent following surgery in October 2006 because his left knee disability was more severe than is reflected by a 30 percent rating.  Specifically, he stated that following surgery, he could not climb stairs, jog, or stand for long periods, and knee range of motion was very restricted.  See October 2008 statement.  There is no medical opinion in the record that discusses what would have been the  likely residuals following the October 2006 left knee surgery.  A retrospective medical opinion is indicated.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  

The Veteran's arguments in the process of appealing the propriety of the reduction of the rating for the left knee have been interpreted as also seeking an increased rating.  Specifically, he has alleged that he has "severe postoperative residuals," to include instability, stiffness, daily sharp pain, and weakness.  He was last examined by VA to assess this disability in October 2012.  In light of the allegation of worsening and the length of the intervening period, a contemporaneous examination is necessary.

Finally, the rating for the Veteran's mood disorder was increased (by an October 2013 rating decision) to 70 percent, effective January 2, 2013, and as was acknowledged by the Veteran's attorney at the hearing, the appeal of the rating assigned is limited to the period prior to January 2, 2013, when a 50 percent rating was in effect.  Notably, the distinction between those 2 ratings is that while a 50 percent rating reflects occupational and social impairment with reduced reliability and productivity, a 60 percent rating reflects deficiencies in most areas.  While the record includes contemporaneous medical evidence (i.e., the report of a July 2012 VA examination) the disability picture depicted is incomplete; the Veteran's actual daily living functioning limitations due to the disability were not evident.  For example, while the Veteran reported being depressed due to inability to play sports with his son, roughly contemporaneous treatment records reflect he enjoyed spending time with his wife and family (suggesting his functional limitations were due to physical, not mental restrictions).   The opinion offered on July 2012 psychiatric evaluation was conclusory in identifying the degree of functional impairment, and a retrospective opinion in this matter would also be helpful.  The Board observes that the notations in the record indicated that the Veteran has not worked since the 1990's due primarily to physical disabilities.  The Veteran has indicated he is being followed in a VA pain clinic, and records from that clinic may shed light on the scope of his functional limitations (and are constructively of record).  

Accordingly, the case is REMANDED for the following:

1.  With respect to the right knee provide the Veteran the full notice required in claims to reopen mandated under Kent , supra.  Advise him that the record does not include a submission received since May 2006 that would appear to constitute new and material evidence, and afford him opportunity to respond.  Then review the claim to reopen and readjudicate it.  If new and material evidence is deemed to have been received, identify such evidence, and arrange for the full development required with de novo review, including an examination to secure an adequate nexus opinion. 

2.  Secure for the record copies of the complete updated clinical records of any VA or private treatment the Veteran has received for neck, right knee, left knee, and mood disorders, to specifically include records from the Veteran's August 2010 neck surgery and complete VA pain clinic records.

3.  Thereafter, arrange for the Veteran to be examined by an orthopedist to determine the current severity of his service-connected left knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The findings must include range of motion studies and the examiner should also note the severity of the residuals following his most recent left knee surgery (i.e., whether there are chronic residuals consisting of severe painful motion or weakness, or whether there is intermediate degrees of residual weakness, pain, or limitation of motion).

3 (a) The examiner should also provide an opinion (based on review of the record and interview of the Veteran) regarding the likely severity of the Veteran's left knee disability following the October 2006 surgery.  The opinion should include whether or not, as alleged, the postoperative residuals included severe painful motion or weakness (or intermediate degrees of residual weakness, pain, or limitation of motion).  
3 (b) The orthopedist should also review the record and provide a supplementary medical opinion regarding the nature and likely etiology of the Veteran's neck disability.  The physician should provide opinions that respond to the following:

(i)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's neck disability was caused or aggravated by his service-connected low back disability?  Please discuss whether low back disability-related factors, such as weakness, guarding, gait of posture alterations, etc. would be expected to impact on development or increase in severity of a neck disability.

(ii)  If the opinion is that the neck disability was not caused by the low back disability, but was aggravated by such disability, the physician should specify, to the extent possible, the degree of neck disability that resulted from such aggravation (i.e., identify the baseline level of severity of the neck disability before the aggravation occurred, and the level of severity of the neck disability after aggravation was completed).

The consulting physician must include rationale for all opinions, citing to supporting factual data and medical literature as deemed appropriate.

If the consulting physician is unable to offer the opinions sought without examining the Veteran, examine him.

3. (c)  If the AOJ has reopened the claim of service connection for a right knee disability, the examiner should also provide an advisory medical opinion regarding the etiology of the Veteran's right knee disability, and specifically whether it was caused or (in particular) aggravated by the left knee disability.

The examiner must include detailed rationale with all opinions.

4.  Also arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to ascertain the functional limitations associated with the Veteran's service connected psychiatric disabilities shown prior to January 2, 2013 (and from July 20, 2011).  The entire record must be reviewed by the examiner in conjunction with the examination (the medical treatment records, including VA pain clinic records to the extent that they may identify his actual activities during this period).  The Veteran should be interviewed and asked to describe his daily functioning during this period (and the examiner should comment whether or not the Veteran's accounts are consistent with contemporaneous clinical data.  The examiner should offer an opinion as to whether the disability picture of the Veteran's psychiatric disability was one at least as likely as not (a 50% or better probability) consistent with occupational and social impairment with deficiencies in most areas or whether the disability picture was more likely consistent with occupational and social impairment with reduced reliability and productivity.  The opinion should be accompanied by rationale that points to factual data (regarding functioning) that support the conclusion reached.

5.  Then review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

